DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 3/15/2022.
Claims 1-4, 6-7, 10-13, 22-23, 25 and 30-36 are pending.  Claims 10 and 12 are currently withdrawn.  Claims 5, 8-9, 14-21, 24 and 26-29 are cancelled. Claims 30-36 are new. Claim 1 is currently amended.  Claims 1 and 30 are independent.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/24/2022 has been entered.
Response to Arguments
Applicants’ arguments and amendments, filed 3/15/2022, with respect to Claim Objections and Prior Art Rejections, as indicated in line numbers 1-3 of the office action mailed 1/24/2022, have been fully considered and are persuasive. The objections and rejections have been withdrawn, and independent claim 1 is allowed as noted below in the section “Allowable Subject Matter”.
Election/Restrictions
Claim 1 is allowable as noted below in the section “Allowable Subject Matter”. The restriction requirement between Species, as set forth in the Office action mailed on 2/12/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species I-III is withdrawn.  
Claims 10 and 12, directed to nonelected Species are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim, specifically claim 1.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner called the Attorney of Record, Keren Hu (Reg. No: 60,636), for an examiner’s amendment on 5/6/2022. Authorization for this examiner’s amendment was given in a telephone interview with Attorney Hu on 5/6/2022.  
The application has been amended as follows: 
In the Claims, amend Claim 31 as follows:
31. (Currently Amended) The method in claim 30, further comprising removing a portion of the first dielectric layer for exposing the [[conducive]] conductive member from the first dielectric layer.
In the Claims, amend Claim 36 as follows:
36. (Currently Amended) The method in claim 30, wherein the conductive member comprises a first [[conducive]] conductive member located in a first portion of the peripheral area and a second [[conducive]] conductive member located in a second portion of the peripheral area opposed to the first portion of the peripheral area.
Allowable Subject Matter
Claims 1-4, 6-7, 10-13, 22-23, 25 and 30-36 are allowed.
Regarding independent claim 1, the claim is allowed, because the prior art of record including Yap and/or Chiou, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “forming vias in the first dielectric layer to expose die pads on the first surface of the wafer”.
Claims 2-4, 6-7, 10-13, 22-23 and 25 are allowed as being dependent on allowed claim 1.
Regarding independent claim 30, the claim is allowed, because the claim includes the allowable subject matter of claim 9 which has been rewritten into independent form as previously indicated in line number 4 of the office action mailed on 1/24/2022.
Claims 31-36 are allowed as being dependent on allowed claim 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/
Primary Examiner, Art Unit 2895